DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 90-91 are new.
Claims 7-10, 13, 16, 20, 22-27, 31-35, 37-55, 57-66, and 76-78 are canceled.  
Claims 1-6, 11-12, 14-15, 17-19, 21, 28-30, 67 and 83-91 are withdrawn.
Claims 36, 56, 68-75, and 79-82 are under examination.

Objections Withdrawn
Claim Objections
The objection to claim 56 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Claim Rejections - Improper Markush Grouping
The rejection of claim 56 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  




Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 36, 68-75, and 79-82 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  Claims 36, 68-75, and 79-82 are rejected under 35 U.S.C. §112(b) as allegedly being indefinite. Action, p. 3-4. The Examiner asserts that the term “antibody that selectively binds to a cancer cell-associated Glypican-2” is allegedly ambiguous because it can be interpreted in two ways: (1) the CARs may bind to Glypican-2 selectively including that on cancer cells; and (2) the CARs may only bind cancer cells and via docking to glypican-2. Applicant respectfully traverses the rejection.
The test for determining claim definiteness is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification.” Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986). Here, a person of skill in the art would understand that the term “cancer cell-associated Glypican-2” refers to the 62 KDa GPC2 protein (i.e., splice variant) that is predominantly expressed on cancer cells.
As previously argued in response to the Non-Final Office Action dated May 18, 2020, the specification describes three fully human antibodies, named m201, m202 and m203, that specifically target cancer cell-associated GPC2. Specification, page 59, lines 7-11. The specification discloses that GPC2 is highly expressed in cancer cells. Specification, p. 58, lines 20-34, Figures 2, 4, 6, 14, 16, and 19. The Specification further shows that the cancer cell- associated GPC2 (62 kDa) is much longer than the GPC2 (35 kDa) found on normal cells. The size difference between the “normal GPC2” (i.e., 35 kDa) and the “cancer cell-associated GPC2” (i.e., 62 kDa) is caused by the incorporation of exons 1-4 in the cancer cell-associated GPC2 protein. Exons 1-4 are usually spliced out during the translation of GPC2 in normal cells. Figure 11, panel 1 and Figure 8A, panel B.
The specification further shows that the cancer cell-associated GPC2 is required for cancer cell growth, and that depletion of the cancer cell-associated GPC2, with a lentiviral-mediated RNAi that targets exon 4 in a panel of 12 neuroblastoma cell lines, resulted in significant growth inhibition and apoptosis (cell death). Specification, p. 58, lines 33-34, and p. 59, lines 1-3, and Figures 9, 12, 18, 28, and 29.
In addition, the specification discloses the identification and in vitro characterization of three fully human antibodies (m201, m202 and m203), that specifically target cancer cell- associated GPC2. Specification, p. 59, lines 7-11. Figures 10 A-B further disclose three fragment antigen binding proteins that selectively bind GPC2 on cancer cells (neuroblastoma). The nucleotide and amino acid sequences of the heavy and light chains of the antibodies are disclosed in Figures 30-32. Lastly, Figure 20 of the specification shows that a GPC2 targeting antibody-drug conjugate (D3-GPC2-PBD) is cytotoxic to GPC2 expressing neuroblastoma cells. See also specification, p. 9 lines 10-11. D3-GPC2-PBD comprises the antibody D3-GPC2-IgG1 conjugated to pyrrolobenzodiazepine (PBD) dimers. See Bosse et al., Cancer Cell, 32: 295-309 (2017) (EXHIBIT 1 of record). D3-GPC2-IgG1 corresponds to the m201 antibody, whose nucleotide and amino acid sequences of the heavy and light chains are disclosed in Figure 30.
Accordingly, when the claims are read in light of this disclosure, a person of skill in the art would understand that “cancer-cell associated GPC2” refers to a GPC2 variant having a molecular weight of 62 KDa and incorporating exons 1-4 of the GPC2 gene, and that is “differentially expressed in cancer cells when compared to normal tissues. For all these reasons, Applicant respectfully requests the withdrawal of the indefiniteness rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
There are still two interpretations of the claim language “antibody that selectively binds to a cancer cell-associated Glypican-2” and so for the reasons of record, this rejection must stand.
Applicant makes clear in their argument above that glypican-2 is not only expressed on cancer cells, only predominantly so.  Applicant further points out that glypican-2 in cancer cells is structurally different than in at least some normal cells.  However, they make clear that the splicing event in normal cells that renders their glypican-2 smaller only usually happens but does not always happen.  Applicant then makes clear that they have antibody clones that do bind cancer cell-associated glypican-2.  However, such is not in question here as indefiniteness is not a question of possession but of the metes and bounds of the claims.  Again, there are two interpretations as previously discussed.  The question arises as to whether or not the antibody recited should only bind the target protein in cancer cells or if it can bind it in any cell context such as in normal cells should it arise there or be artificially given thereto.  These two very different interpretations render the claims indefinite and so this rejection must stand.  It is recommend that Applicant considers removing the term selectively from claims 36 and 72, for example and any applicable additional claims rejected above. 

Claim 56 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for engineered cells and hybridomas that encode and express antibody molecules comprising six parental CDRs, wherein each CDR is restricted to its proper placement, and wherein the engineered cells are isolated, does not reasonably provide enablement for similar cells which encode antibody molecules with fewer than six parental CDRs, CDRs without proper placement stated (e.g. HCDR1), and engineered cells that can be in transgenic animals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with this claim.
Applicant’s Arguments:  Claim 56 is rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the enablement requirement. Action, p. 4-5. The Examiner asserts that “while being enabling for engineered cells and hybridomas that encode and express antibody molecules comprising six parental CDRs, [the specification] does not reasonably provide enablement for similar cells which encode antibody molecules with fewer than six parental CDRs, CDRs without proper placement stated (e.g., HCDR1), and engineered cells that can be in transgenic animals.” Applicant respectfully traverses the rejection.
Without acquiescing to the merits of the rejections and solely to expedite prosecution, claim 56 is amended to recite: A hybridoma or isolated engineered cell encoding an antibody or antibody fragment, wherein the antibody or antibody fragment comprises: (a) a heavy chain variable domain including a CDR1 comprising the amino acid sequence of SEQ ID NO: 5, a CDR2 comprising the amino acid sequence of SEQ ID NO: 6, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 7, and a light chain variable domain including a CDR1 comprising the amino acid sequence of SEQ ID NO: 8, a CDR2 comprising the amino acid sequence of SEQ ID NO: 9, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 10; or (b) a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 2 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 4.
The test for enablement is whether the specification of a patent enables any person skilled in the art to which it pertains to make and use the claimed invention without “undue experimentation.” Jn re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988)). Experimentation, even a considerable amount, is not “undue” “if it is merely routine, or if the specification . . . provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.” Id.
A person of ordinary skill in the art could practice the claimed invention without undue experimentation because the Specification describes three fully human antibodies, named m201, m202 and m203, that specifically target cancer cell-associated GPC2. The Specification also discloses the amino acid sequences of the heavy and light chain variable domains and the amino acid sequences of the respective CDRs for each antibody or antibody fragment. See Figures 30- 32, previously presented claims 56, and original claims 37, 46, 47, and 57.
Accordingly, a person of ordinary skill in the art of immunology or molecular biology could make and use the claimed hybridoma and/or isolated engineer cells without undue experimentation. As such, Applicant respectfully requests withdrawal of the enablement rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issue below.
The claim still recites “wherein the antibody or antibody fragment comprises” and then lists CDRs or variable regions.  This language allows the fragment to contain fewer than all six CDRs owed to the use of “or” and this is not enabled for the reasons of record as all parental CDRs are required for antigen binding.  See the works of Paul and Bendig discussed previously.  This also means that the claims are not commensurate in scope with Applicant’s arguments above with respect to the functional embodiments taught in the specification. It is suggested that Applicant considers adding the term each after fragment or changing “or” above to “and”.   

New Objections
Claim Objections
Claim 56 is objected to because of the following informalities:  For clarity, the phrase “anti-glypican 2” should be added before antibody in line 1.  
Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642